Citation Nr: 0112482	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for a fungus infection 
of the toes, claimed as due to frostbite in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to August 
1952.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a fungus infection of the toes.  In this 
decision, the RO also determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The veteran subsequently perfected a timely appeal 
regarding this decision.

In August 2000, the veteran presented testimony at a personal 
hearing before the undersigned Board member.  A transcript of 
this hearing was obtained and associated with his VA claims 
folder.


FINDINGS OF FACT

1.  In an unappealed March 1994 rating decision, the RO 
denied claims of entitlement to service connection for 
hearing loss and ringing in the ears.

2.  Evidence submitted since the RO's March 1994 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.

3.  The credible and probative evidence of record shows that 
the veteran's bilateral hearing loss was incurred in service.

4.  The credible and probative evidence of record shows that 
the veteran's tinnitus was incurred in service.

5.  The preponderance of the competent and probative evidence 
demonstrates that the veteran's fungus of the toes was not 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final March 1994 rating 
decision is new and material; thus, the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus are reopened. 38 U.S.C.A. 5108, 7104 (West 1991); 38 
C.F.R. 3.156, 20.1103 (2000).

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (2000).

3.  Service connection for tinnitus is warranted.  38 
U.S.C.A. 1110; 38 C.F.R. 3.303.

4.  Service connection for fungus of the toes is not 
warranted.  38 U.S.C.A. 1110; 38 C.F.R. 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen claims of entitlement to 
service connection for hearing loss and tinnitus.  He is also 
seeking entitlement to service connection for a fungus 
infection of the toes.

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The Board will then 
separately discuss the veteran's claims.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (2000).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2000).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non- 
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."   See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the appellant has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

I. Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.

Factual Background

Previously submitted evidence

The veteran's service records reflect that he served as an 
infantryman during the Korean War and that he was awarded the 
combat infantryman's badge as a result.  His service medical 
records show that in September 1950, he was in close 
proximity to an explosion and sustained a shrapnel wound to 
the left chest.  His service medical records are negative for 
any complaints or treatment for hearing loss or tinnitus 
during service.

In a report of medical examination completed for separation 
in August 1952, the veteran's ears were noted to be 
"normal".  Examination revealed his hearing to be 15/15 in 
both ears for both whispered and spoken voice.

In May 1953, the veteran underwent a VA medical examination.  
In a review of systems, the VA examiner noted "no 
complaints" for the veteran's ears. 

There is no pertinent medical evidence of record for 
approximately the next 40 years.

VA treatment records dated between January 1992 and October 
1993 are negative for any complaints or treatment for hearing 
loss and tinnitus.

In July 1993, the veteran filed a claim of entitlement to 
service connection for a hearing condition.  He asserted that 
he had trouble hearing and that he experienced a ringing in 
his ears.  He indicated that he believed that these problems 
were caused by the incident in service in which he was in 
close proximity to an explosion.  The veteran reported that 
he sometimes received medical treatment at the local VA 
medical center.

The March 1994 rating decision

In March 1994, the RO denied claims of entitlement to service 
connection for hearing loss and ringing of ears.  The RO 
found that there was no evidence of record indicating that 
the veteran had sustained either hearing loss or ringing in 
his ears in service.  The RO concluded that the veteran's 
mere complaints of such symptoms forty years after discharge 
did not establish any basis for granting service connection.  
The veteran was notified of this decision in a letter dated 
April 19, 1994.

Newly submitted evidence

In April 1997, the veteran filed to reopen his claims of 
entitlement to service connection for hearing loss and 
tinnitus.  He reiterated his contention that these 
disabilities were caused by the incident in service in which 
he was in close proximity to an explosion.

In a letter dated in June 1997, the RO notified the veteran 
that his claims for hearing loss and tinnitus had been 
previously denied in a March 1994 rating decision.  The RO 
advised the veteran that if he wished to reopen these claims 
he would have to submit new and material evidence.  
Specifically, the RO advised the veteran that he should 
submit evidence showing that these disabilities were incurred 
in or aggravated by service.

Later in July 1997, the veteran submitted lay statements from 
two individuals who claimed that they had known the veteran 
all of their lives and had witnessed him developing hearing 
problems after his return from Korea.

The RO subsequently obtained copies of the veteran's VA 
treatment records, which reveal that he had been receiving 
treatment for a variety of disabilities since 1993.  An 
authorized audiological evaluation conducted in April 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
40
70
LEFT
15
20
30
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  In 
an attached clinical note, the examining audiologist 
indicated that the veteran had been referred with complaints 
of tinnitus since being exposed to artillery shelling in 
Korea.  The VA audiologist noted that examination had 
revealed mild to moderate sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear.

In the September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
his claims of entitlement to service connection for hearing 
loss and tinnitus.  The veteran subsequently submitted a 
timely Notice of Disagreement in which he asserted that his 
hearing loss had progressively deteriorated ever since his 
return from Korea.

During his August 2000 hearing, the veteran testified that he 
had experienced ringing in his ears ever since he was in 
Korea.  He stated that it had continued to get worse ever 
since that time.  He indicated that in addition to being in 
close proximity to an explosion in service, he was also 
constantly exposed to machine gun and artillery fire.

In November 2000, the Board requested the opinion of an 
Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (2000).  Specifically, the 
Board requested that a physician, Dr. K., review the claims 
folder and offer an opinion as to the most likely etiology of 
the veteran's claimed hearing loss and tinnitus.  In 
particular, the Board asked that Dr. K. comment whether it is 
at least as likely as not that the veteran's hearing loss 
and/or tinnitus are related to noise exposure in service.

In January 2001, in response to the Board's request, Dr. K. 
reviewed the veteran's claims folder.  Dr. K. noted that in 
answering the Board's questions, a number of factors must be 
considered, including the history of noise exposure in 
service, any subsequent noise exposure both recreational and 
work related, and any family history of hearing loss.  Dr. K. 
indicated that in this case, the evidence showed only that 
the veteran had noise exposure in service and that he was no 
over 60 years old.  Dr. K. concluded that the fact that the 
veteran did not complain of hearing loss at discharge leads 
him to believe that the noise exposure in service was not the 
cause of his current hearing loss.  Notwithstanding this 
conclusion, however, Dr. K. indicated that he did believe 
that the veteran did have some damage to his ears in service 
because hearing loss is normally the result of cumulative 
damage over time.  Dr. K. found that although it could never 
be conclusively proved or disproved in this case, it was most 
likely a combination of "continued" noise exposure after 
military service and the normal aging process of the ears 
that led to his current hearing loss disability.

Dr. K. indicated that this issue of tinnitus was more 
difficult to assess because the present understanding of 
tinnitus was limited and because the mechanism for production 
of tinnitus remained unknown.  Dr. K. noted that tinnitus had 
been associated with a number of medications and conditions, 
including hypertension, diabetes mellitus, noise induced 
hearing loss, exposure to quinine, and presbycusis.  It was 
noted that the veteran had both diabetes and hypertension.  
Dr. K. determined that if the veteran's tinnitus was 
"solely" related to acoustic trauma in service, his 
symptoms would likely have first presented themselves shortly 
after the exposure occurred.  Dr. K. noted that the symptoms 
apparently occurred forty years later and that the veteran 
had a number of health problems that could be blamed for his 
tinnitus.  Dr. K. found that although he could not prove or 
disprove that the veteran's tinnitus was related to noise 
exposure in service, given the number of medical conditions 
and medications associated with tinnitus that were present in 
the veteran, it was his opinion that the veteran's present 
tinnitus was not related to his noise exposure during 
service.  In closing his opinion, Dr. K. concluded that he 
did believe that the veteran sustained some damage to his 
ears during his military service, but that he did not think 
that this damage was the "only reason" for his hearing loss 
or tinnitus.

The veteran and his representative received copies of Dr. 
K.'s opinion and were invited to provide additional evidence 
and argument.  The veteran did not provide additional 
comment.  In an Appellant's Brief submitted in April 2001, 
the representative acknowledged Dr. K.'s opinion and argued 
that Dr. K. could not definitively rule out whether or not 
the veteran's current hearing loss and tinnitus were related 
to his noise exposure in service.  The representative 
asserted that all doubt should be resolved in favor of the 
veteran, and that his claims should be granted on appeal.

Analysis

Finality/new and material evidence

In March 1994, the RO denied the veteran's claims of 
entitlement to service connection for hearing loss and 
ringing in his ears.  That decision is final.  38 U.S.C.A. 
7105; 38 C.F.R. 20.1103; see also Evans, 9 Vet. App. at 285.  
In order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. 5018; 38 C.F.R. 3.156.

After reviewing the record, the Board is of the opinion that 
new and material evidence has been submitted in the form of 
the report of the veteran's April 1997 audiological 
evaluation.  In this report, the VA audiologist noted 
diagnoses of tinnitus, mild to moderate sensorineural hearing 
loss in the right ear, and moderate sensorineural hearing 
loss in the left ear.  This evidence provides competent 
medical evidence of a current hearing loss disability and 
tinnitus.  Such evidence was not of record at the time of the 
March 1994 rating decision.  Thus, the Board finds that the 
report of the veteran's April 1997 audiological evaluation is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a); 
see Hodge, 155 F.3d at 1363.  Accordingly, new and material 
evidence has been submitted in this case, and the claim is 
reopened.

Duty to notify/duty to assist/standard of review

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  In this case, the veteran was advised by 
virtue of the rating decision and Statement of the Case 
issued during the pendency of the appeal of the type of 
information or evidence that would best service to 
substantiate his claims.  He was specifically informed of 
what the record must show in order to warrant service 
connection for his claimed hearing loss and tinnitus.  For 
these reasons, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claims.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to these 
claims.

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In order to 
clarify the medical evidence, the Board requested and 
obtained the independent medical opinion described above.  
Thus, there now is ample medical and other evidence of 
record, and there is no indication that there are additional 
records available that have not been obtained and which would 
be pertinent to the present claim.  Additionally, the Board 
notes that the veteran has been provided with a personal 
hearing and a full opportunity to present evidence and 
argument in support of this claim.  Therefore, the Board 
finds that all facts that are relevant to this issue have 
been properly developed and that no further action is 
required in order to comply with VA's duty to assist.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As discussed above, the veteran is seeking entitlement to 
service connection for bilateral hearing loss and tinnitus.  
He essentially contends that his bilateral hearing loss and 
tinnitus both developed as a result of exposure to acoustic 
trauma while serving in Korea.

At the outset, the Board notes that the veteran's service 
records reflect that he served as an infantryman during the 
Korean War and that he was awarded the combat infantryman's 
badge as a result.  His service medical records show that in 
September 1950, he was in close proximity to an explosion and 
sustained a shrapnel wound to the left chest.  In light of 
this evidence, the Board concludes that the veteran served in 
combat during the Korean War.  Therefore, the Board further 
concludes that the statutory presumptions relating to combat 
are applicable in this case.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Because the veteran's testimony regarding 
noise exposure in service are consistent with the 
circumstances and hardships surrounding his service as an 
infantryman, the Board finds all that statements made by the 
veteran regarding such noise exposure will be accepted as 
fact.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

Furthermore, the Board notes that the results of the 
veteran's April 1997 VA audiological evaluation show a 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.  In addition, both the April 1997 VA 
audiologist and Dr. K. in his January 2001 opinion concluded 
that the veteran had tinnitus.  Accordingly, the Board finds 
that there is no question that the veteran has a current 
bilateral hearing loss disability and tinnitus.  Thus, the 
primary issue that remains to be resolved in this case is 
whether the veteran's current bilateral hearing loss 
disability and tinnitus were incurred as a result of the 
veteran's in-service noise exposure.  As discussed above, the 
Board requested and obtained the independent medical opinion 
for the specific purpose of addressing this issue.

The Board has reviewed Dr. K.'s January 2001 statement.  
Although various statements made by Dr. K. in his opinion 
appear to be somewhat contradictory, the Board is of the 
opinion that Dr. K. did conclude that there was a 
relationship between the veteran's in-service noise exposure 
and his current disabilities.  In particular, the Board notes 
that although Dr. K. found the veteran's hearing loss and 
tinnitus to be related to post-service noise exposure and the 
natural aging process, Dr. K. also specifically concluded 
that the veteran did suffer damage to his ears during 
service.  Dr. K. also specifically referred to the veteran's 
in-service noise exposure as not being the "only reason" 
for his hearing loss and tinnitus.  While Dr. K.'s wording 
appears to be somewhat confusing, the Board believes that the 
physician was essentially stating it was a combination of 
various factors which led to hearing loss and tinnitus, and 
that the veteran's in-service noise exposure was one of these 
factors.  

In short, although Dr. K.'s opinion appears somewhat 
contradictory, the Board believes that physician did find a 
relationship between the veteran's in-service noise exposure 
and his current bilateral hearing loss and tinnitus.  There 
are no other pertinent medical opinions of record.  
Accordingly, the Board resolves all doubt in favor of the 
veteran, and concludes that service connection is warranted 
for the veteran's bilateral hearing loss and tinnitus.

II. Entitlement to service connection for a fungus infection 
of the toes, claimed as due to frostbite in service.

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for cold injuries or foot problems.  
In March 1951, the veteran underwent a physical examination 
in which his extremities were found to be normal except for 
some pain in the posterior thigh upon straight leg raising.  
Neurological examination was also found to be normal.  In the 
report of medical examination completed for separation in 
August 1952, the veteran's feet and skin were found to be 
normal.

During his May 1953 VA examination, the veteran reported that 
he had developed a skin condition involving the crural 
regions.  He stated that this condition itched during the 
summer months.  Upon examination, the VA examiner noted the 
presence of tinea cruris over the inner margins of both 
thighs.  The VA examiner noted a diagnosis of tinea cruris.  
No findings were reported regarding the veteran's feet.

VA treatment records reveal that the veteran received 
periodic treatment throughout 1996 and 1997 for mycotic 
toenails.

In April 1997, the veteran filed a claim of entitlement to 
service connection for fungus of the toes.  He reported that 
his feet were sensitive to touch and that he had developed a 
fungus of the toes.  He contended that his foot condition had 
developed as a result of cold injuries sustained in service.

In August 1997, the veteran was provided with a VA orthopedic 
examination.  The veteran reported that he had experienced 
frozen toes and frozen feet while in Korea.  He indicated 
that he never saw medics for this and that he had never 
sought any medical attention for this prior to getting out of 
service.  The veteran indicated that he had experienced a 
residual intolerance to cold weather ever since that time.  
Upon examination, the VA examiner noted the presence of 
onychomycosis of the toenails.  The VA examiner noted a 
diagnosis of cold injury to the feet with residual 
onychomycosis.

In February 1999, the veteran underwent a VA dermatological 
examination.  The VA dermatologist noted that the veteran's 
claims folder was reviewed in order to give an opinion as to 
whether his onychomycosis had been caused by possible cold 
injuries some fifty years or so ago.  The VA dermatologist 
noted that the claims folder had revealed evidence of recent 
treatment for onychomycosis and that he also suffered from 
diabetes and some peripheral neuropathy of the feet.  The VA 
dermatologist indicated that examination revealed the 
presence of extensive onychomycosis bilaterally.  The VA 
examiner noted that there was no intertrigo and that he had 
brisk equal dorsalis pedis pulses.  The VA examiner concluded 
that he did not believe that the veteran's onychomycosis was 
casually related to his history of possible cold injuries in 
service.

During his August 2000 hearing, the veteran testified that he 
had been exposed to cold weather for a period of two to three 
months in Korea.  He indicated that he often had too take off 
his combat boots in order to warm up his feet.  He stated 
that while he was in Korea, he would often experience an 
aching in his feet at night when he was in bed.  The veteran 
stated that he experienced an aching ever since his 
separation, but that he first began to receive treatment for 
his foot problems at the VA Medical Center two years before.  
He indicated that he thought he also first began to 
experience fungus on his toes in service because he 
remembered using foot powder.  During the hearing, the 
veteran's representative testified that although two 
conflicting opinions had been obtained, he did not feel that 
any one opinion was more thorough than the other.  For this 
reason, the representative suggested that the Board consider 
obtaining an IME regarding this claim.

Analysis

Duty to notify/duty to assist

The record reflects that the veteran was advised in both the 
rating decision and Statement of the Case issued during the 
pendency of the appeal of the type of information or evidence 
that would best service to substantiate his claims.  He was 
specifically informed of what the record must show in order 
to warrant service connection for his claimed fungus of the 
toes.  Thus, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claims.  Therefore, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to these 
claims.  Veterans Claims Assistance Act, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103)

The record shows that the veteran has been provided with two 
VA physical examinations in regard to his claimed fungus of 
the toes.  There now is ample medical and other evidence of 
record, and there is no indication that there are additional 
records available that have not been obtained and which would 
be pertinent to the present claim.  As discussed above, the 
veteran has been provided with a personal hearing and a full 
opportunity to present evidence and argument in support of 
this claim.  The Board believes that all facts that are 
relevant to this issue have been properly developed and that 
no further action is required in order to comply with VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Because the VCAA went into effect after the SOC was issued, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the Board finds that it may proceed with 
a decision on the merits of the veteran's claims without 
prejudice to the veteran.

The standard of proof has been set forth above and will not 
be repeated herein.

Discussion

The veteran is seeking service connection for a fungus of the 
toes.  He contends that this fungus developed as a result of 
cold injuries he sustained to his feet while in Korea.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In reaching this conclusion, 
the Board found the most probative evidence of record to be 
the report of the veteran's February 1999 VA examination.  
After reviewing the veteran's VA claims folder, and 
conducting a physical examination, the VA dermatologist 
concluded that the veteran's onychomycosis was not causally 
related to his history of possible cold injuries almost fifty 
years before.  The Board finds this opinion to be more 
probative than that of the August 1997 VA orthopedic 
examiner, who concluded that the veteran's onychomycosis was 
a residual of his in-service cold injuries to the feet. 

The Board has considered the assertions of the veteran's 
representative that neither the August 1997 VA examiner's 
opinion or the February 1999 VA examiner's opinion appears 
more probative or comprehensive than the other.  However, the 
Board notes that the veteran's February 1999 VA examination 
appears to have been conducted by a specialist in 
dermatology, while the August 1997 VA examination was 
conducted by an orthopedic specialist.  In light of their 
respective qualifications, the Board believes the conclusions 
of the specialist in dermatology to be the more probative in 
regard to the nature of the veteran's claimed skin condition.  
Furthermore, the Board notes that there is no indication in 
the report of the veteran's August 1997 VA examination that 
this VA examiner either had access to or actually reviewed 
the veteran's claims folder.  In fact, it appears that the 
August 1997 VA examiner's conclusion was based only upon the 
veteran's own assertion that his fungus developed as a result 
of his cold injuries, and not upon the examiner's own 
evaluation.  For these reasons, the Board finds this opinion 
to be of no probative value.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  As noted above, the Board places 
more probative value on the opinion of the February 1999 VA 
specialist in dermatology, who reviewed the veteran's 
documented medical history and concluded that his fungus of 
the toes was not related to his history of possible cold 
injuries in service.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that it is not error for the Board to 
favor opinion of one competent medical expert over that of 
another when the Board gives adequate statement of reasons 
and bases).

The Board notes that although the veteran may sincerely 
believe his fungus of the toes is related to his in-service 
cold injuries, there is no indication that he possesses the 
specialized knowledge, skill, experience, training or 
education to provide competent testimony on medical matters, 
such as causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495-496 (1992).  Although the veteran is entitled to the 
application of the provisions of 38 U.S.C.A. § 1154(b), the 
Board notes that these provisions can be used only to provide 
a factual basis upon which a determination could be made that 
a particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service 
disease or injury to a current disability.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's fungus of the feet was incurred in or aggravated by 
service.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for fungus of the toes, 
claimed as due to frostbite in service, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

